Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on December 1, 2022 has been entered.
 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-23 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Harvey et al (US 2018/0181199).

As per claim 1 Harvey et al depicts in figure 1B, 1D & 1E and discloses: A method for collaborating physical-virtual interfaces, comprising: transmitting, to one or more immersive devices 8 {figures 1B & 1E}, digital content to display in a virtual environment  that includes one or more human inhabited characters 6 { figure 1D & [0102] In addition, a virtual display 134 of a physical keyboard and/or the user can be provided.}, the digital content corresponding to content displayed on one or more interactive devices 10 { [0114] The user interface device 10 may not be limited to providing an input to the computer 4, in certain embodiments, the user interfaced device provides output to the user, for example in the form of visual or and/or haptic feedback. & Figure 6 & [0139] Graphical environment 42 may be created by one or both of processor 26 in computer 4 and processor 34 in user interface device 10. } receiving, from a first interactive device 10 of the one or more interactive devices 10, first input data representing content markup of the digital content from a first user of the first interactive device 10; determining an action state or an appearance state for a human inhabited character 6 of the one or more human inhabited characters 6 in response to the first input data; and transmitting, to the one or more immersive devices 8, the human inhabited character 6 to display in the virtual environment according to the action state or the appearance state. { [0101] FIG. 1C illustrates a particular embodiment of the view 122 of a virtual reality environment through HMD 8. In this embodiment, the virtual reality environment is used to display multiple windows of a computer monitor without requiring multiple physical monitors. As shown, virtual displays 124, 126 and 128 are shown. Also shown is a virtual representation 130 of the physical keyboard and user's hands, injected into the virtual reality environment. . . . [0104] Separately, control inputs from keyboard 148 can be provided to augmentation engine 148 and tracking engine 152. Determination of which key is depressed, or about to be depressed, can be detected by an actual key press which can generate a corresponding signal, a proximity sensor on the key, and/or from the camera 142 or other sensors. The control signals can be provided to “press” the appropriate key in the virtual reality environment, as well as determine which key should be augmented. The video and control signals, as augmented and modified, can be provided to application and operating system software 154 for the HMD 8.}

As per claim 2 Harvey et al discloses: The method of claim 1, further comprising: transmitting, to the one or more immersive devices 8, the first input data to display in the virtual environment. { [0104] Separately, control inputs from keyboard 148 can be provided to augmentation engine 148 and tracking engine 152. Determination of which key is depressed, or about to be depressed, can be detected by an actual key press which can generate a corresponding signal, a proximity sensor on the key, and/or from the camera 142 or other sensors. The control signals can be provided to “press” the appropriate key in the virtual reality environment, as well as determine which key should be augmented. The video and control signals, as augmented and modified, can be provided to application and operating system software 154 for the HMD 8.}

As per claim 3 Harvey et al discloses: The method of claim 1, further comprising: transmitting, to the one or more interactive devices 10, the first input data to display. { [0104] Separately, control inputs from keyboard 148 can be provided to augmentation engine 148 and tracking engine 152. Determination of which key is depressed, or about to be depressed, can be detected by an actual key press which can generate a corresponding signal, a proximity sensor on the key, and/or from the camera 142 or other sensors. The control signals can be provided to “press” the appropriate key in the virtual reality environment, as well as determine which key should be augmented. The video and control signals, as augmented and modified, can be provided to application and operating system software 154 for the HMD 8.}

As per claim 4 Harvey et al discloses: The method of claim 1, wherein the content markup comprises input based on one or more digital editing tools {102 & 104 in figure 1B}.

As per claim 5 Harvey et al discloses: The method of claim 1, further comprising: synchronizing the first input data across the one or more interactive devices 10 and the one or more immersive devices 8. { [0104] Separately, control inputs from keyboard 148 can be provided to augmentation engine 148 and tracking engine 152. Determination of which key is depressed, or about to be depressed, can be detected by an actual key press which can generate a corresponding signal, a proximity sensor on the key, and/or from the camera 142 or other sensors. The control signals can be provided to “press” the appropriate key in the virtual reality environment, as well as determine which key should be augmented. The video and control signals, as augmented and modified, can be provided to application and operating system software 154 for the HMD 8.}

As per claim 6 Harvey et al discloses: The method of claim 1, wherein the determining the action state or the appearance state for the human inhabited character 6 comprises: detecting first user information in the first input data; and transitioning the human inhabited character 6 from a current action state or a current appearance state to a next action state or a next appearance state in response to the detecting the first user information. { [0104] Separately, control inputs from keyboard 148 can be provided to augmentation engine 148 and tracking engine 152. Determination of which key is depressed, or about to be depressed, can be detected by an actual key press which can generate a corresponding signal, a proximity sensor on the key, and/or from the camera 142 or other sensors. The control signals can be provided to “press” the appropriate key in the virtual reality environment, as well as determine which key should be augmented. The video and control signals, as augmented and modified, can be provided to application and operating system software 154 for the HMD 8.}

As per claim 7 Harvey et al discloses: The method of claim 6, wherein the first user information includes one or more behaviors associated with the first input data. { See [104]; Note: the behaviors associated with the first input data is seen to be pressing a key }

As per claim 8 Harvey et al discloses: The method of claim 1, further comprising: transmitting, to the one or more immersive devices 8, a virtual device to display in the virtual environment, the virtual device representing a virtual rendering of the first interactive device 10, { figures 1C-1D & [0102] In addition, a virtual display 134 of a physical keyboard and/or the user can be provided.}; obtaining one or more of a position or an orientation of a controller physically connected to and communicatively coupled with the first interactive device 10 { [0156] In certain embodiments, a particular user interface device 10 (or other device) can act as a master peripheral, hub, or anchor peripheral. . . [0158] The object 56 may be located in a proximal field of the peripheral device 54. The term “proximal field” as used herein may include any two or three dimensional space. Examples include: a work surface supporting said peripheral device 54; a three-dimensional space proximal user interface device as a game controller which, in use, is held by a user; a mat or pad for use with a user interface device 10 as a pointing device, including a mouse or a stylus.}; transmitting, to the one or more immersive devices 8, the virtual device to display according to the one or more of the position or the orientation of the controller. { [0159] The processors 26 and/or 34 to determine the real-world arrangement of the one or more object 56 based on the information of the sensor system. The real-world arrangement of the one or more object 56 may be determined entirely by the portion of the sensor system 12 operatively connected to the peripheral device 54 or by said portion in combination with another portion of sensor system 12 arranged elsewhere on the system, examples of which include another peripheral device, e.g. the HMD 8 another display associated with the computer 4, a work surface (e.g. a desk) arranged device that includes a camera. & [0160] The processor 26 and/or 34 compiles the sensor data collected from the various systems to inject into the virtual reality environment a representative arrangement of the peripheral device 54 and the objects arranged relative the peripheral device based on the determine the real-world arrangement. }

As per claim 9 Harvey et al discloses: The method of claim 8, further comprising: determining the action state or the appearance state for the human inhabited character 6 further in response to the one or more of the position or the orientation of the controller. { [0158] The object 56 may be located in a proximal field of the peripheral device 54. The term “proximal field” as used herein may include any two or three dimensional space. Examples include: a work surface supporting said peripheral device 54; a three-dimensional space proximal user interface device as a game controller which, in use, is held by a user; a mat or pad for use with a user interface device 10 as a pointing device, including a mouse or a stylus.}

As per claim 10 Harvey et al figure 1B, 1D & 1E and discloses: A method for collaborating physical-virtual interfaces, comprising: receiving, from a first interactive device 10 of one or more interactive devices 10, first input data representing content markup of digital content from a first user of the first interactive device 10, the digital content to be display in a virtual environment that includes one or more human inhabited characters 6; determining one or more points corresponding to the content markup and a time value of the content markup; and synchronizing display of the first input data across the one or more interactive devices 10 and the virtual environment of one or more immersive devices 8 {figures 1B & 1E} based on the one or more points and the time value.  { [0101] FIG. 1C illustrates a particular embodiment of the view 122 of a virtual reality environment through HMD 8. In this embodiment, the virtual reality environment is used to display multiple windows of a computer monitor without requiring multiple physical monitors. As shown, virtual displays 124, 126 and 128 are shown. Also shown is a virtual representation 130 of the physical keyboard and user's hands, injected into the virtual reality environment. . . . [0104] Separately, control inputs from keyboard 148 can be provided to augmentation engine 148 and tracking engine 152. Determination of which key is depressed, or about to be depressed, can be detected by an actual key press which can generate a corresponding signal, a proximity sensor on the key, and/or from the camera 142 or other sensors. The control signals can be provided to “press” the appropriate key in the virtual reality environment, as well as determine which key should be augmented. The video and control signals, as augmented and modified, can be provided to application and operating system software 154 for the HMD 8.}

As per claim 11 Harvey et al discloses: The method of claim 10, wherein the content markup comprises input based on one or more digital editing tools. {102 & 104 in figure 1B}.

As per claim 12 Harvey et al discloses: The method of claim 10, further comprising: combining the input data with previously received input data to render the content markup. { [0104] Separately, control inputs from keyboard 148 can be provided to augmentation engine 148 and tracking engine 152. . . . Note:  inputs, plural, previous and subsequent, are combined to render the content markup . . . The control signals can be provided to “press” the appropriate key in the virtual reality environment, as well as determine which key should be augmented. The video and control signals, as augmented and modified, can be provided to application and operating system software 154 for the HMD 8.}

As per claim 13 Harvey et al figure 1B, 1D, 1E & 4 and discloses: A computing device, comprising: a memory 36 storing instructions; and a processor 34 communicatively coupled with the memory 36 {figure 3} and configured to: transmit, to one or more immersive devices 8 {figures 1B & 1E}, digital content to display in a virtual environment that includes one or more human inhabited characters 6, the digital content corresponding to content displayed on one or more interactive devices 10; receive, from a first interactive device 10 of the one or more interactive devices 10, first input data representing content markup of the digital content from a first user of the first interactive device 10; determine an action state or an appearance state for a human inhabited character 6 of the one or more human inhabited characters 6 in response to the first input data; and transmit, to the one or more immersive devices 8, the human inhabited character 6 to display in the virtual environment according to the action state or the appearance state. { [0101] FIG. 1C illustrates a particular embodiment of the view 122 of a virtual reality environment through HMD 8. In this embodiment, the virtual reality environment is used to display multiple windows of a computer monitor without requiring multiple physical monitors. As shown, virtual displays 124, 126 and 128 are shown. Also shown is a virtual representation 130 of the physical keyboard and user's hands, injected into the virtual reality environment. . . . [0104] Separately, control inputs from keyboard 148 can be provided to augmentation engine 148 and tracking engine 152. Determination of which key is depressed, or about to be depressed, can be detected by an actual key press which can generate a corresponding signal, a proximity sensor on the key, and/or from the camera 142 or other sensors. The control signals can be provided to “press” the appropriate key in the virtual reality environment, as well as determine which key should be augmented. The video and control signals, as augmented and modified, can be provided to application and operating system software 154 for the HMD 8.}

As per claim 14 Harvey et al discloses: The computing device of claim 13, wherein the processor 34 is further configured to: transmit, to the one or more immersive devices 8, the first input data to display in the virtual environment. { figure 1A & 4 }

As per claim 15 Harvey et al discloses: The computing device of claim 13, wherein the processor 34 is further configured to: transmit, to the one or more interactive devices 10, the first input data to display. { [0096] The system 2 includes a display, which can be embodied as an HMD 8, virtual reality display (not illustrated), or other display capable of providing computer-rendered images to a user.}

As per claim 16 Harvey et al discloses: The computing device of claim 13, wherein the content markup comprises input based on one or more digital editing tools. {102 & 104 in figure 1B}.

As per claim 17 Harvey et al discloses: The computing device of claim 13, wherein the processor 34 is further configured to: synchronize the first input data across the one or more interactive devices 10 and the one or more immersive devices 8. { [0104] Separately, control inputs from keyboard 148 can be provided to augmentation engine 148 and tracking engine 152. Determination of which key is depressed, or about to be depressed, can be detected by an actual key press which can generate a corresponding signal, a proximity sensor on the key, and/or from the camera 142 or other sensors. The control signals can be provided to “press” the appropriate key in the virtual reality environment, as well as determine which key should be augmented. The video and control signals, as augmented and modified, can be provided to application and operating system software 154 for the HMD 8.}

As per claim 18 Harvey et al discloses: The computing device of claim 13, wherein the processor 34 is further configured to: detect first user information in the first input data; and transition the human inhabited character 6 from a current action state or a current appearance state to a next action state or a next appearance state in response to the first user information being detected. { [0104] Separately, control inputs from keyboard 148 can be provided to augmentation engine 148 and tracking engine 152. Determination of which key is depressed, or about to be depressed, can be detected by an actual key press which can generate a corresponding signal, a proximity sensor on the key, and/or from the camera 142 or other sensors. The control signals can be provided to “press” the appropriate key in the virtual reality environment, as well as determine which key should be augmented. The video and control signals, as augmented and modified, can be provided to application and operating system software 154 for the HMD 8.}

As per claim 19 Harvey et al figure 1B, 1D, 1E & 4 and discloses: A computing device, comprising: a memory 36 storing instructions; and a processor 34 communicatively coupled with the memory 36 {figure 3} and configured to: receive, from a first interactive device 10 of one or more interactive devices 10, first input data representing content markup of digital content from a first user of the first interactive device 10, the digital content to be display in a virtual environment that includes one or more human inhabited characters 6; determine one or more points corresponding to the content markup and a time value of the content markup; and synchronize display of the first input data across the one or more interactive devices 10 and the virtual environment of one or more immersive devices 8 {figures 1B & 1E} based on the one or more points and the time value. { [0101] FIG. 1C illustrates a particular embodiment of the view 122 of a virtual reality environment through HMD 8. In this embodiment, the virtual reality environment is used to display multiple windows of a computer monitor without requiring multiple physical monitors. As shown, virtual displays 124, 126 and 128 are shown. Also shown is a virtual representation 130 of the physical keyboard and user's hands, injected into the virtual reality environment. . . . [0104] Separately, control inputs from keyboard 148 can be provided to augmentation engine 148 and tracking engine 152. Determination of which key is depressed, or about to be depressed, can be detected by an actual key press which can generate a corresponding signal, a proximity sensor on the key, and/or from the camera 142 or other sensors. The control signals can be provided to “press” the appropriate key in the virtual reality environment, as well as determine which key should be augmented. The video and control signals, as augmented and modified, can be provided to application and operating system software 154 for the HMD 8.}

As per claim 20 Harvey et al discloses: The computing device of claim 19, wherein the content markup comprises input based on one or more digital editing tools. {102 & 104 in figure 1B}.

As per claim 21 Harvey et al discloses: The method of claim 1, wherein: determining the action state or the appearance state comprises determining the appearance state; and transmitting the human inhabited character 6 comprises transmitting the human inhabited character 6 according to the appearance state. { figure 1C, [0101], [0104] }

As per claim 22 Harvey et al discloses: The method of claim 10, wherein synchronizing the display of the first input data comprises synchronizing without the use of a collaboration controller. { [0104] Determination of which key is depressed, or about to be depressed, can be detected by an actual key press which can generate a corresponding signal, a proximity sensor on the key, and/or from the camera 142 or other sensors.  Note: the applied prior art does not disclose “a collaboration controller”.  Therefore, in the absence of disclosure of “a collaboration controller” syncing or generating a corresponding signal occurs.  Additionally, Harvey et al discloses the use of a sensor and/or camera neither of which is a controller.  }

As per claim 23 Harvey et al depicts in figure 1B, 1D & 1E and discloses: A method for collaborating physical-virtual interfaces, comprising: transmitting, to one or more immersive devices 8, digital content 6 to display in a virtual environment that includes the digital content 6 { [0096] Referring to FIG. 1A, a virtual reality system 2 includes a computer 4, which can be capable of providing a virtual reality environment a user. The system 2 includes a display, which can be embodied as an HMD 8, virtual reality display (not illustrated), or other display capable of providing computer-rendered images to a user. } corresponding to content displayed on one or more interactive devices 10; { [0114] The user interface device 10 may not be limited to providing an input to the computer 4, in certain embodiments, the user interfaced device provides output to the user, for example in the form of visual or and/or haptic feedback. & Figure 6 & [0139] Graphical environment 42 may be created by one or both of processor 26 in computer 4 and processor 34 in user interface device 10. } receiving, from a first interactive device 10 of the one or more interactive devices 10, first input data representing content markup of the digital content from a first user of the first interactive device 10; determining updated digital content 6 in response to the first input data; and transmitting, to the one or more immersive devices 8, the updated digital content to display in the virtual environment.  { [0101] FIG. 1C illustrates a particular embodiment of the view 122 of a virtual reality environment through HMD 8. In this embodiment, the virtual reality environment is used to display multiple windows of a computer monitor without requiring multiple physical monitors. As shown, virtual displays 124, 126 and 128 are shown. Also shown is a virtual representation 130 of the physical keyboard and user's hands, injected into the virtual reality environment. . . . [0104] Separately, control inputs from keyboard 148 can be provided to augmentation engine 148 and tracking engine 152. Determination of which key is depressed, or about to be depressed, can be detected by an actual key press which can generate a corresponding signal, a proximity sensor on the key, and/or from the camera 142 or other sensors. The control signals can be provided to “press” the appropriate key in the virtual reality environment, as well as determine which key should be augmented. The video and control signals, as augmented and modified, can be provided to application and operating system software 154 for the HMD 8.}

Response to Arguments
Applicant's arguments filed October 28, 2022 have been fully considered but they are not persuasive.   Applicant asserts in the paragraph bridging pages 2 and 3 the following:
However, the physical user interface device 10 cannot display content. Rather, the physical user interface device 10 is configured to receive physical input. Therefore, Applicant respectfully submits that independent claim 1 is patentable over Harvey for at least the above reasons.

The claims require “one or more interactive devices”.  Device 10 is just one of “the one or more interactive devices”.  Nonetheless, Harvey et al discloses that device 10 displays content as required by the claims.  See figure 6, [0114] & [0139] of Harvey et al.  { [0114] The user interface device 10 may not be limited to providing an input to the computer 4, in certain embodiments, the user interfaced device provides output to the user, for example in the form of visual or and/or haptic feedback. & Figure 6 & [0139] Graphical environment 42 may be created by one or both of processor 26 in computer 4 and processor 34 in user interface device 10. }

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID D DAVIS whose telephone number is (571)272-7572. The examiner can normally be reached Monday - Friday, 8 a.m. - 4 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ke Xiao can be reached on 571-272-7776. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DAVID D DAVIS/Primary Examiner, Art Unit 2627                                                                                                                                                                                                        

ddd